—Mikoll, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 13, 1993, which, in an application pursuant to Labor Law § 538 (1) (c), determined counsel fees for Raff & Becker for its representation in an unemployment insurance proceeding.
Raff & Becker, the law firm which represented Ricardo Morales in his successful claim for unemployment insurance benefits, has brought this appeal from a decision of the Unemployment Insurance Appeal Board (hereinafter the Board) which, upon the application for reconsideration of the fee previously awarded by the Board (see, Labor Law § 538 [1] [c]), adhered to its prior determination fixing the fee at $250 (see, 12 NYCRR 460.6). Although neither party has raised the question of the subject matter jurisdiction of this court to hear this appeal, we deem it appropriate to consider the issue sua sponte.
In Matter of Dressman v Unemployment Ins. Appeal Bd. (91 AD2d 1147) this Court held: "Inasmuch as the [Bjoard’s decision was rendered in its administrative capacity rather than its appellate capacity, a direct appeal to this court, pursuant to section 624 of the Labor Law, does not lie.” We find the instant appeal to be indistinguishable from Matter of Dressman and, accordingly, dismiss the appeal.
Cardona, P. J., Crew III and Yesawich Jr., JJ., concur. Ordered that the appeal is dismissed, without costs.